Citation Nr: 0515849	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-25 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in December 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in July 2003 and a 
substantive appeal was received in August 2003.  The veteran 
testified at a Board videoconference hearing in March 2005.

Review of the record shows that service connection for a 
"heart condition" was denied by rating decision in June 
1978.  A notice of disagreement was not filed and that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  
At first glance it would therefore appear that a new and 
material evidence analysis should be undertaken as a 
preliminary matter before looking to the merits of the 
current claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  However, further review of the record shows 
that the 1978 decision basically addressed a heart disorder 
manifested by an irregular heartbeat.  Service connection was 
eventually granted for premature ventricular contraction 
based on a reopened claim.  The current issue before the 
Board involves a different cardiovascular disorder; namely, 
coronary artery disease.  Therefore, the Board finds that the 
current issue on appeal was not addressed by the June 1978 
rating decision and the new and material evidence analysis is 
not applicable.  The issue will be considered under a merits 
analysis. 


FINDING OF FACT

Coronary artery disease was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is coronary artery disease otherwise causally related to 
the veteran's active duty service or to a service-connected 
disability.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated 
during the veteran's active duty service, nor may it be 
presumed to be incurred in or aggravated by such service, nor 
is coronary artery disease proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disability.  The April 2002 RO 
letter, and the July 2003 statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the April 2002 letter explicitly 
directed the veteran to submit any pertinent evidence in his 
possession.  Additionally, the letter implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in April 2002 and the initial rating 
decision was issued in August 2002.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record reflects that the veteran has been afforded 
several VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to these 
issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

The veteran essentially contends that the ventricular 
arrhythmia shown in service was an early manifestation of his 
coronary artery disease.  He also contends that his coronary 
artery disease is secondary to his service-connected 
hypothyroid disability.  Finally, based on his March 2005 
Board hearing testimony, he appears to contend that a motor 
vehicle accident he suffered in service caused his 
ventricular arrhythmia.  As already noted in the 
introduction, the veteran is already service-connected for 
unifocal premature ventricular contraction, which is a form 
of ventricular arrhythmia.  The following decision is limited 
to consideration of coronary artery disease. 

The Board first notes that service medical records do show 
evidence of an irregular heartbeat during service.  Premature 
ventricular contractions were noted by electrocardiogram in 
June 1974.  Separation examination also shows complaints of a 
sharp stabbing intermittent pain in the left chest since 
1972, usually in the morning for 4-5 minutes duration and 
occasionally associated with numbness in the fingers of the 
left hand and leg.  On discharge examination, blood pressure 
was reported as 120/20.  Examination noted that pressure 
duplicated the chest symptoms with a tender 3rd costochondral 
junction on the left.  However, the veteran's heart was 
clinically evaluated as normal.  This suggests that at the 
time of the veteran's separation from service, trained 
medical personnel, with full knowledge of the premature 
ventricular contractions and the chest-related complaints, 
were nevertheless of the opinion that there was no heart 
disease present at that time.  

Post-service medical records do not show coronary artery 
disease for a number of years after service.  In fact, no 
heart disease was diagnosed on VA hospitalization in January 
1978 although the premature ventricular contractions were 
noted.  Significantly, the veteran was given a stress test 
upon the recommendation of cardiologists, but the stress test 
was normal and no coronary artery disease was diagnosed.  The 
Board views this as persuasive evidence that there was no 
coronary artery disease in January 1978, approximately three 
years after the veteran's discharge from service.   

The medical evidence of record shows that the veteran 
underwent a VA examination in June 2003.  The veteran 
reported that he had been told he had an irregular heartbeat 
on several occasions during service.  He stated that he had 
been diagnosed with coronary artery disease in 2002.  On 
physical examination, the carotid arteries pulsated equally 
well and no bruit was heard.  The lungs were clear to 
auscultation and percussion and there were no rales, rhonchi 
or wheezes.  There was a normal sinus rhythm with an 
occasional extra systole.  There was a soft systolic murmur 
heard over the precordium that did not radiate.  The 
diagnoses were coronary artery disease, status post 
angioplasty and stent; hyperlipoproteinemia as the cause of 
the coronary artery disease; cardiac arrhythmia, unrelated to 
coronary artery disease; and, hypothyroidism, also unrelated 
to cardiac disease.  There are no contradicting medical 
opinions of record.  The remaining medical evidence of 
record, including private medical records and VA treatment 
records, show current coronary artery disease but do not 
relate such disability to the veteran's active duty service 
or any of his service-connected disabilities.  As already 
noted, the service medical records contain no evidence of 
coronary artery disease.

The underlying question before the Board is whether the 
veteran's coronary artery disease is related to his service 
or to a service-connected disability.  This is a medical 
question, and the Board must rely on medically trained 
individuals to address the question.  In this case, a medical 
examiner noted the veteran's history of an irregular 
heartbeat during service and the post-service diagnosis of 
coronary artery disease.  The examiner also conducted an 
examination of the veteran.  In response to specific 
questions posed by the RO, the examiner offered his opinions 
that the coronary artery disease was not related to either 
the irregular heartbeat and that the service-connected 
hypothyroidism had no bearing on the cardiac disease.  The 
examiner reported hyperlipoproteinemia as the cause of the 
coronary artery disease.   

In short, the evidence shows that the veteran's cardiac 
arrhythmia is not etiologically related to the veteran's 
current coronary artery disease.  In fact, the June 2003 
examination report shows that the veteran's current coronary 
artery disease is due to hyperlipoproteinemia.  Thus, there 
is no etiological relationship between the heart symptoms 
noted in service (diagnosed as cardiac arrhythmia, and 
already service connected) and the veteran's current coronary 
artery disease.  Additionally, there is no evidence of 
manifestations of coronary artery disease within a year of 
discharge from service.  As for the veteran's argument that 
his in-service motor vehicle accident caused his cardiac 
arrhythmia, even assuming for the sake of argument that this 
is correct, the veteran is already service-connected for 
cardiac arrhythmia and the June 2003 VA examination report 
shows that such service-connected cardiac arrhythmia is not 
related to the veteran's current coronary artery disease.  
There is otherwise no competent evidence of record showing 
that the coronary artery disease is related to the accident.  
As for the veteran's final argument that his hypothyroidism 
caused his current coronary artery disease, the June 2003 
examination report clearly states that there is no 
relationship between the hypothyroidism and the coronary 
artery disease.  As such, there is no basis for awarding 
service connection for coronary artery disease, either on a 
direct, presumptive, or secondary service connection basis.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


